*409On Exception of No Cause of Action.
MONROE, J.
Plaintiff was one of the companions of James M. Gann, whose widow, individually and as tutrix, brought an action in damages against the same defendants as are before the court in this case, alleging that her said husband had received injuries, of which he died, at the hands of the defendants, Robert Carson and D. H. Hinson, who were alleged to have been employed by the defendant company, as policemen or peace officers, in the “town of Bogalusa,” and to have been acting in the course of their employment when they inflicted said injuries. The district court maintained an exception of no cause of action, filed on behalf of the defendant company, and, as to said company, dismissed the action so brought. This court has to-day set aside that judgment, overruled the exception, and remanded the case.
Plaintiff herein complains of injuries received at the same time and place, from the same parties, and under the same circumstances as James M. Gann is said to have received his injuries; the allegations of the petition now before us, as affecting the question to be decided, not being so- far different from those contained in the petition to which we have thus referred as to require a different ruling upon a like exception, sustained in this case, as in the other, by the district court.
Eor the reasons assigned in the case of Mrs. Anne L. Gann, Individually and as Tutrix, v. Great Southern Lumber Co. et al. (No. 18,973) 131 La. 400, 59 South. 830, this day decided, the judgment herein appealed from is set aside, the exception of no cause of action is overruled, and this case is remanded to the district court, to be there proceeded with according to law — the costs of the appeal to be paid by the defendant company.